 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3
WILLOW FINANCIAL BANCORP, INC. AMENDED AND RESTATED
2002 RECOGNITION AND RETENTION PLAN AND TRUST AGREEMENT


ARTICLE I
ESTABLISHMENT OF THE PLAN AND TRUST


1.01           Willow Financial Bancorp, Inc. (formerly known as “Willow Grove
Bancorp, Inc.”) (the "Corporation") hereby amends and restates its 2002
Recognition and Retention Plan (as amended and restated, the "Plan") and Trust
(the "Trust") upon the terms and conditions hereinafter stated in this amended
and restated 2002 Recognition and Retention Plan and Trust Agreement (the
"Agreement"), with the amendment and restatement effective as of October 28,
2008.


1.02           The Trustee hereby accepts this Trust and agrees to hold the
Trust assets existing on the date of this Agreement and all additions and
accretions thereto upon the terms and conditions hereinafter stated.


ARTICLE II
PURPOSE OF THE PLAN


The purpose of the Plan is to retain personnel of experience and ability in key
positions by providing Employees and Non-Employee Directors with a proprietary
interest in the Corporation and its Subsidiary Companies as compensation for
their contributions to the Corporation and the Subsidiary Companies and as an
incentive to make such contributions in the future.   Each Recipient of a Plan
Share Award hereunder is advised to consult with his or her personal tax advisor
with respect to the tax consequences under federal, state, local and other tax
laws of the receipt of a Plan Share Award hereunder.


ARTICLE III
DEFINITIONS


The following words and phrases when used in this Agreement with an initial
capital letter, unless the context clearly indicates otherwise, shall have the
meanings set forth below.  Wherever appropriate, the masculine pronouns shall
include the feminine pronouns and the singular shall include the plural.


3.01           "Bank" means Willow Financial Bank (formerly known as “Willow
Grove Bank”), the wholly owned subsidiary of the Corporation.


3.02           "Beneficiary" means the person or persons designated by a
Recipient to receive any benefits payable under the Plan in the event of such
Recipient's death.  Such person or persons shall be designated in writing on
forms provided for this purpose by the Committee and may be changed from time to
time by similar written notice to the Committee.  In the absence of a written
designation, the Beneficiary shall be the Recipient's surviving spouse, if any,
or if none, his estate.

--------------------------------------------------------------------------------


3.03           "Board" means the Board of Directors of the Corporation.


3.04           "Change in Control" shall mean a change in the ownership of the
Corporation, a change in the effective control of the Corporation or a change in
the ownership of a substantial portion of the assets of the Corporation, in each
case as provided under Section 409A of the Code and the regulations thereunder.


3.05           "Code" means the Internal Revenue Code of 1986, as amended.


3.06           "Committee" means the committee appointed by the Board pursuant
to Article IV hereof.


3.07           "Common Stock" means shares of the common stock, $0.01 par value
per share, of the Corporation.


3.08           “Director” means a member of the Board of Directors of the
Corporation or any of its Subsidiary Companies or any successors thereto,
including Non-Employee Directors as well as Officers and Employees serving as
Directors.


3.09           “Director Emeritus” and “Advisory Director” means a person
appointed to serve in such capacity by the Board of either the Corporation or
the Bank or the successors thereto.


3.10           “Disability” means the Recipient (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Corporation or the Bank (or would have received such benefits
for at least three months if he had been eligible to participate in such plan).


3.11           "Effective Date" means the day upon which the Board originally
adopted this Plan, which was September 24, 2002.


3.12           "Employee" means any person who is employed by the Corporation or
a Subsidiary Company or is an Officer of the Corporation or a Subsidiary
Company, but not including directors who are not also Officers of or otherwise
employed by the Corporation or a Subsidiary Company.


3.13           "Employer Group" means the Corporation and any Subsidiary Company
which, with the consent of the Board, agrees to participate in the Plan.


3.14           "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
2

--------------------------------------------------------------------------------


3.15           "Non-Employee Director" means a member of the Board (including
advisory boards, if any) of the Corporation or any Subsidiary Company or any
successor thereto, including an Advisory Director or a Director Emeritus of the
Board of the Corporation and/or any Subsidiary Company or a former Officer or
Employee of the Corporation and/or any Subsidiary Company serving as Director,
Advisory Director or Director Emeritus, who is not an Officer or Employee of the
Corporation or any Subsidiary Company.


3.16           "Offering" means the offering of Common Stock to the public
during 2002 in connection with the reorganization of the Bank from the mutual
holding company form to the stock holding company form of organization and the
issuance of the capital stock of the Bank to the Corporation.


3.17           "Officer" means an Employee whose position in the Corporation or
a Subsidiary Company is that of a corporate officer, as determined by the Board.


3.18           "Performance Share Award" means a Plan Share Award granted to a
Recipient pursuant to Section 7.05 of the Plan.


3.19           "Performance Goal" means an objective for the Corporation or any
Subsidiary Company or any unit thereof or any Employee of the foregoing that may
be established by the Committee for a Performance Share Award to become vested,
earned or exercisable.  The establishment of Performance Goals are intended to
make the applicable Performance Share Awards Aperformance-based@ compensation
within the meaning of Section 162(m) of the Code, and the Performance Goals
shall be based on one or more of the following criteria:



 
(i)
net income, as adjusted for non-recurring items;
 
(ii)
cash earnings;
 
(iii)
earnings per share;
 
(iv)
cash earnings per share;
 
(v)
return on average equity;
 
(vi)
return on average assets;
 
(vii)
assets;
 
(viii)
stock price;
 
(ix)
total stockholder return;
 
(x)
capital;
 
(xi)
net interest income;
 
(xii)
market share;
 
(xiii)
cost control or efficiency ratio; and
 
(xiv)
asset growth.


3.20           "Plan Shares" or "Shares" means shares of Common Stock which may
be distributed to a Recipient pursuant to the Plan.
3

--------------------------------------------------------------------------------


3.21           "Plan Share Award" or "Award" means a right granted under this
Plan to receive a distribution of Plan Shares upon completion of the service
requirements described in Article VII, and includes Performance Share Awards.


3.22           "Recipient" means an Employee or Non-Employee Director or former
Employee or Non-Employee Director who receives a Plan Share Award or Performance
Share Award under the Plan.


3.23           "Subsidiary Companies" means those subsidiaries of the
Corporation, including the Bank, which meet the definition of Asubsidiary
corporations@ set forth in Section 424(f) of the Code, at the time of the
granting of the Plan Share Award in question.


3.24           "Trustee" means such firm, entity or persons approved by the
Board to hold legal title to the Plan and the Plan assets for the purposes set
forth herein.


ARTICLE IV
ADMINISTRATION OF THE PLAN


4.01           Duties of the Committee.  The Plan shall be administered and
interpreted by the Committee, which shall consist of two or more members of the
Board, each of whom shall be a Non-Employee Director, as defined in Rule
16b-3(b)(3)(i) of the Exchange Act.  In addition, each member of the Committee
shall be an Aoutside director@ within the meaning of Section 162(m) of the Code
and the regulations thereunder at such times as is required under such
regulations.  The Committee shall have all of the powers allocated to it in this
and other Sections of the Plan.  The interpretation and construction by the
Committee of any provisions of the Plan or of any Plan Share Award granted
hereunder shall be final and binding in the absence of action by the Board.  The
Committee shall act by vote or written consent of a majority of its
members.  Subject to the express provisions and limitations of the Plan, the
Committee may adopt such rules, regulations and procedures as it deems
appropriate for the conduct of its affairs.  The Committee shall report its
actions and decisions with respect to the Plan to the Board at appropriate
times, but in no event less than once per calendar year.


4.02           Role of the Board.  The members of the Committee and the Trustee
shall be appointed or approved by, and will serve at the pleasure of, the
Board.  The Board may in its discretion from time to time remove members from,
or add members to, the Committee, and may remove or replace the Trustee,
provided that any directors who are selected as members of the Committee shall
be Non-Employee Directors.


4.03           Limitation on Liability.  No member of the Board or the Committee
shall be liable for any determination made in good faith with respect to the
Plan or any Plan Shares or Plan Share Awards granted under it.  If a member of
the Board or the Committee is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of anything done or not
done by him in such capacity under or with respect to the Plan, the Corporation
shall, subject to the requirements of applicable laws and regulations, indemnify
such member against all liabilities and expenses (including attorneys' fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such action, suit or proceeding if he acted in good
faith and in a manner he reasonably believed to be in the best interests of  the
Corporation and any Subsidiary Companies and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful.
4

--------------------------------------------------------------------------------


4.04           Compliance with Laws and Regulations.  All Awards granted
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency or
stockholders as may be required.


4.05           Restrictions on Transfer.  The Corporation may place a legend
upon any certificate representing shares issued pursuant to a Plan Share Award
noting that such shares may be restricted by applicable laws and regulations.


ARTICLE V
CONTRIBUTIONS


5.01           Amount and Timing of Contributions.  The Board shall determine
the amount (or the method of computing the amount) and timing of any
contributions by the Corporation and any Subsidiary Companies to the Trust
established under this Plan.  Such amounts may be paid in cash or in shares of
Common Stock and shall be paid to the Trust at the designated time of
contribution.  No contributions by Employees or Non-Employee Directors shall be
permitted.


5.02           Investment of Trust Assets; Number of Plan Shares.  Subject to
Section 8.02 hereof, the Trustee shall invest all of the Trust's assets
primarily in Common Stock.  The aggregate number of Plan Shares available for
distribution pursuant to this Plan shall be 256,565 shares of Common Stock,
subject to adjustment as provided in Section 10.01 hereof, which shares shall be
purchased (from the Corporation and/or, if permitted by applicable regulations,
from stockholders thereof) by the Trust with funds contributed by the
Corporation.  During the time this Plan remains in effect, Awards to each
Employee and each Non-Employee Director shall not exceed 25% and 5% of the
shares of Common Stock available under the Plan, respectively.  Plan Share
Awards to Non-Employee Directors in the aggregate shall not exceed 30% of the
number of shares available under this Plan.
5

--------------------------------------------------------------------------------


ARTICLE VI
ELIGIBILITY; ALLOCATIONS


6.01           Awards.  Plan Share Awards and Performance Share Awards may be
made to such Employees and Non-Employee Directors as may be selected by the
Board or the Committee.  In selecting those Employees to whom Plan Share Awards
and/or Performance Share Awards may be granted and the number of Shares covered
by such Awards, the Board or the Committee shall consider the duties,
responsibilities and performance of each respective Employee and Non-Employee
Director, his present and potential contributions to the growth and success of
the Corporation, his salary or other compensation and such other factors as
deemed relevant to accomplishing the purposes of the Plan.  The Board or the
Committee may but shall not be required to request the written recommendation of
the Chief Executive Officer of the Corporation other than with respect to Plan
Share Awards and/or Performance Share Awards to be granted to him.


6.02           Form of Allocation.  As promptly as practicable after an
allocation pursuant to Section 6.01 that a Plan Share Award or a Performance
Share Award is to be issued, the Board or the Committee shall notify the
Recipient in writing of the grant of the Award, the number of Plan Shares
covered by the Award, and the terms upon which the Plan Shares subject to the
Award shall be distributed to the Recipient.  The date on which the Board or the
Committee so notifies the Recipient shall be considered the date of grant of the
Plan Share Award or the Performance Share Award.  The Board or the Committee
shall maintain records as to all grants of Plan Share Awards or Performance
Share Awards under the Plan.


6.03           Allocations Not Required to any Specific Employee or Non-Employee
Director.  No Employee or Non-Employee Director shall have any right or
entitlement to receive a Plan Share Award hereunder, with such Awards being at
the total discretion of the Board or the Committee.


ARTICLE VII
EARNING AND DISTRIBUTION OF PLAN SHARES; VOTING RIGHTS


7.01           Earning Plan Shares; Forfeitures.


(a)           General Rules.  Subject to the terms hereof, Plan Share Awards
granted shall be earned by a Recipient at the rate of twenty percent (20%) of
the aggregate number of Shares covered by the Award as of each annual
anniversary of the date of grant of the Award. If the employment of an Employee
or service as a Non-Employee Director (including for purposes hereof services as
a Director Emeritus or Advisory Director) is terminated prior to the fifth (5th)
annual anniversary of the date of grant of a Plan Share Award for any reason
(except as specifically provided in subsections (b) and (c) below), the
Recipient shall forfeit the right to any Shares subject to the Award which have
not theretofore been earned.  In the event of a forfeiture of the right to any
Shares subject to an Award, such forfeited Shares shall become available for
allocation pursuant to Section 6.01 hereof as if no Award had been previously
granted with respect to such Shares.  No fractional shares shall be distributed
pursuant to this Plan.

6

--------------------------------------------------------------------------------


(b)           Exception for Terminations Due to Death, Disability or Change in
Control.  Notwithstanding the general rule contained in Section 7.01(a), all
Plan Shares subject to a Plan Share Award held by a Recipient whose employment
with the Corporation or any Subsidiary Company or service as a Non-Employee
Director (including for purposes hereof service as a Director Emeritus or
Advisory Director) terminates due to death or Disability or concurrently with or
following a Change in Control shall be deemed earned as of the Recipient's last
day of employment with or service to the Corporation or any Subsidiary Company
(provided, however, no such accelerated vesting shall occur if a Recipient
remains employed by or continues to serve as a Director (including for purposes
hereof service as a Director Emeritus or Advisory Director) of at least one
member of the Employer Group) and shall be distributed as soon as practicable
thereafter.


(c)           Revocation for Misconduct.  Notwithstanding anything hereinafter
to the contrary, the Board may by resolution immediately revoke, rescind and
terminate any Plan Share Award or Performance Share Award or portion thereof,
previously awarded under this Plan, to the extent Plan Shares have not been
distributed hereunder to the Recipient, whether or not yet earned, in the case
of an Employee who is discharged from the employ of the Corporation or any
Subsidiary Company for cause (as hereinafter defined).  Termination for cause
shall mean termination because of the Employee's personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order.  Plan Share Awards granted to a Non-Employee
Director who is removed for cause pursuant to the Corporation's Articles of
Incorporation and Bylaws or the Bank's Charter and Bylaws shall terminate as of
the effective date of such removal.


7.02         Distribution of Dividends.  Any cash dividends (including special
large and nonrecurring dividends and including any that has the effect of a
return of capital to the Corporation's stockholders) or stock dividends declared
in respect of each unvested Plan Share Award (including any unearned Performance
Share Awards) will be held by the Trust for the benefit of the Recipient on
whose behalf such Plan Share Award (including a Performance Share Award) is then
held by the Trust, and such dividends or returns of capital, including any
interest thereon, will be paid out proportionately by the Trust to the Recipient
thereof as soon as practicable after the Plan Share Awards become earned.


7.03         Distribution of Plan Shares.


(a)           Timing of Distributions:  General Rule.   Subject to the
provisions of Section 7.05 hereof, Plan Shares shall be distributed to the
Recipient or his Beneficiary, as the case may be, as soon as practicable after
they have been earned.


(b)           Form of Distributions.  All Plan Shares, together with any Shares
representing stock dividends, shall be distributed in the form of Common
Stock.  One share of Common Stock shall be given for each Plan Share earned and
distributable.  Payments representing cash dividends shall be made in cash.
7

--------------------------------------------------------------------------------


(c)           Withholding.  The Trustee may withhold from any cash payment or
Common Stock distribution made under this Plan sufficient amounts to cover any
applicable withholding and employment taxes, and if the amount of a cash payment
is insufficient, the Trustee may require the Recipient or Beneficiary to pay to
the Trustee the amount required to be withheld as a condition of delivering the
Plan Shares.  The Trustee shall pay over to the Corporation or any Subsidiary
Company which employs or employed such Recipient any such amount withheld from
or paid by the Recipient or Beneficiary.


(d)           Restrictions on Selling of Plan Shares.  Plan Share Awards may not
be sold, assigned, pledged or otherwise disposed of prior to the time that they
are earned and distributed pursuant to the terms of this Plan.  Upon
distribution, the Board or the Committee may require the Recipient or his
Beneficiary, as the case may be, to agree not to sell or otherwise dispose of
his distributed Plan Shares except in accordance with all then applicable
federal and state securities laws, and the Board or the Committee may cause a
legend to be placed on the stock certificate(s) representing the distributed
Plan Shares in order to restrict the transfer of the distributed Plan Shares for
such period of time or under such circumstances as the Board or the Committee,
upon the advice of counsel, may deem appropriate.


7.04        Voting of Plan Shares.  After a Plan Share Award (other than
a  Performance Share Award) has been made, the Recipient shall be entitled to
direct the Trustee as to the voting of the Plan Shares which are covered by the
Plan Share Award and which have not yet been earned and distributed to him
pursuant to Section 7.03, subject to rules and procedures adopted by the
Committee for this purpose.  All shares of Common Stock held by the Trust which
have not been awarded under a Plan Share Award, shares subject to Performance
Share Awards which have not yet vested and shares which have been awarded as to
which Recipients have not directed the voting shall be voted by the Trustee in
its discretion.


7.05        Performance Awards


(a)           Designation of Performance Share Awards.  The Committee may
determine to make any Plan Share Award a Performance Share Award by making such
Plan Share Award contingent upon the achievement of a Performance Goal or any
combination of Performance Goals.  Each Performance Share Award shall be
evidenced by a written agreement (AAward Agreement@), which shall set forth the
Performance Goals applicable to the Performance Share Award, the maximum amounts
payable and such other terms and conditions as are applicable to the Performance
Share Award.  Each Performance Share Award shall be granted and administered to
comply with the requirements of Section 162(m) of the Code, or any successor
thereto and with OTS Regulatory Bulletin 27 and Thrift Activity Handbook Section
310 or any successors thereto.


(b)           Timing of Grants.  Any Performance Share Award shall be made not
later than 90 days after the start of the period for which the Performance Share
Award relates and shall be made prior to the completion of 25% of such
period.  All determinations regarding the achievement of any Performance Goals
will be made by the Committee.  The Committee may not increase during a year the
amount of a Performance Share Award that would otherwise be payable upon
achievement of the Performance Goals but may reduce or eliminate the payments as
provided for in the Award Agreement.
8

--------------------------------------------------------------------------------


(c)           Restrictions on Grants.  Nothing contained in the Plan will be
deemed in any way to limit or restrict the Committee from making any Award or
payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.


(d)           Rights of Recipients.  Notwithstanding anything to the contrary
herein, a Participant who receives a Performance Share Award payable in Common
Stock shall have no rights as a stockholder until the Common Stock is issued
pursuant to the terms of the Award Agreement.


(e)           Transferability.  A Participant’s interest in a Performance Share
Award may not be sold, assigned, transferred, pledged, or otherwise encumbered.


(f)           Distribution.  No Performance Share Award or portion thereof that
is subject to the attainment or satisfaction of a condition of a Performance
Goal shall be distributed or considered to be earned or vested until the
Committee certifies in writing that the conditions or Performance Goal to which
the distribution, earning or vesting of such Award is subject have been
achieved.


ARTICLE VIII
TRUST


8.01           Trust.  The Trustee shall receive, hold, administer, invest and
make distributions and disbursements from the Trust in accordance with the
provisions of the Plan and Trust and the applicable directions, rules,
regulations, procedures and policies established by the Committee pursuant to
the Plan.


8.02           Management of Trust.  It is the intent of this Plan and Trust
that the Trustee shall have complete authority and discretion with respect to
the arrangement, control and investment of the Trust, and that the Trustee shall
invest all assets of the Trust in Common Stock to the fullest extent
practicable, except to the extent that the Trustee determines that the holding
of monies in cash or cash equivalents is necessary to meet the obligations of
the Trust.  In performing its duties, the Trustee shall have the power to do all
things and execute such instruments as may be deemed necessary or proper,
including the following powers:


    (a)           To invest up to one hundred percent (100%) of all Trust assets
in Common Stock without regard to any law now or hereafter in force limiting
investments for trustees or other fiduciaries.  The investment authorized herein
may constitute the only investment of the Trust, and in making such investment,
the Trustee is authorized to purchase Common Stock from the Corporation or from
any other source, and such Common Stock so purchased may be outstanding, newly
issued, or treasury shares.
9

--------------------------------------------------------------------------------


(b)           To invest any Trust assets not otherwise invested in accordance
with (a) above, in such deposit accounts, and certificates of deposit,
obligations of the United States Government or its agencies or such other
investments as shall be considered the equivalent of cash.


(c)           To sell, exchange or otherwise dispose of any property at any time
held or acquired by the Trust.


(d)           To cause stocks, bonds or other securities to be registered in the
name of a nominee, without the addition of words indicating that such security
is an asset of the Trust (but accurate records shall be maintained showing that
such security is an asset of the Trust).


(e)           To hold cash without interest in such amounts as may in the
opinion of the Trustee be reasonable for the proper operation of the Plan and
Trust.


(f)           To employ brokers, agents, custodians, consultants and
accountants.


(g)           To hire counsel to render advice with respect to its rights,
duties and obligations hereunder, and such other legal services or
representation as it may deem desirable.


(h)           To hold funds and securities representing the amounts to be
distributed to a Recipient or his Beneficiary as a consequence of a dispute as
to the disposition thereof, whether in a segregated account or held in common
with other assets of the Trust.


Notwithstanding anything herein contained to the contrary, the Trustee shall not
be required to make any inventory, appraisal or settlement or report to any
court, or to secure any order of court for the exercise of any power herein
contained, or give bond.


8.03           Records and Accounts.  The Trustee shall maintain accurate and
detailed records and accounts of all transactions of the Trust, which shall be
available at all reasonable times for inspection by any legally entitled person
or entity to the extent required by applicable law, or any other person
determined by the Board or the Committee.


8.04           Expenses.  All costs and expenses incurred in the operation and
administration of this Plan shall be borne by the Corporation or, in the
discretion of the Corporation, the Trust.


8.05           Indemnification.  Subject to the requirements of applicable laws
and regulations, the Corporation shall indemnify, defend and hold the Trustee
harmless against all claims, expenses and liabilities arising out of or related
to the exercise of the Trustee's powers and the discharge of its duties
hereunder, unless the same shall be due to its gross negligence or willful
misconduct.

10

--------------------------------------------------------------------------------


ARTICLE IX
DEFERRED PAYMENTS


9.01           Deferral of Plan Shares.  Notwithstanding any other provision of
this Plan, any Recipient may elect, with the approval of the Committee and
consistent with any rules and regulations established by the Board, to defer the
receipt of Plan Shares granted hereunder in accordance with the Corporation’s
Deferred Compensation Plan.


9.02           Timing of Election.  The election to defer the delivery of any
Plan Shares must be made no later than the last day of the calendar year
preceding the calendar year in which the Recipient would otherwise have an
unrestricted right to receive such Shares.  Deferrals of eligible Plan Shares
shall only be allowed for Plan Share Awards for which all applicable
restrictions lapse while the Recipient is in active service with the Corporation
or one of the Subsidiary Companies. Any election to defer the proceeds from an
eligible Plan Share Award shall be irrevocable as long as the Recipient remains
an Employee or a Non-Employee Director.


ARTICLE X
MISCELLANEOUS


10.01          Adjustments for Capital Changes.  The aggregate number of Plan
Shares available for distribution pursuant to the Plan Share Awards and the
number of Shares to which any unvested Plan Share Award relates shall be
proportionately adjusted for any increase or decrease in the total number of
outstanding shares of Common Stock issued subsequent to the Effective Date of
the Plan resulting from any split, subdivision or consolidation of shares or
other capital adjustment, the payment of a stock dividend or other increase or
decrease in such shares effected without receipt or payment of consideration by
the Corporation.  If, upon a merger, consolidation, reorganization, liquidation,
recapitalization or the like of the Corporation or of another corporation, the
shares of the Corporation’s Common Stock shall be exchanged for other securities
of the Corporation or of another corporation, then each recipient of a Plan
Share Award shall be entitled, subject to the conditions herein stated, to
receive such number of shares of Common Stock or amount of other securities of
the Corporation or such other corporation as were exchangeable for the number of
shares of Common Stock of the Corporation which such Recipients would have been
entitled to receive except for such action.


10.02          Amendment and Termination of Plan.  The Board may, by resolution,
at any time amend or terminate the Plan, subject to any required stockholder
approval or any stockholder approval which the Board may deem to be advisable
for any reason, such as for the purpose of obtaining or retaining any statutory
or regulatory benefits under tax, securities or other laws or satisfying any
applicable stock exchange listing requirements.  The Board may not, without the
consent of the Recipient, alter or impair his Plan Share Award except as
specifically authorized herein.  Notwithstanding any other provision of the
Plan, this Plan may not be terminated prior to such time as all outstanding Plan
Share Awards granted to Recipients have been earned or forfeited in accordance
with the Plan.
11

--------------------------------------------------------------------------------



10.03          Nontransferable.  Plan Share Awards and Performance Share Awards
and rights to Plan Shares shall not be transferable by a Recipient, and during
the lifetime of the Recipient, Plan Shares may only be earned by and paid to a
Recipient who was notified in writing of an Award by the Committee pursuant to
Section 6.02.  No Recipient or Beneficiary shall have any right in or claim to
any assets of the Plan or Trust, nor shall the Corporation or any Subsidiary
Company be subject to any claim for benefits hereunder.


10.04          Employment or Service Rights.  Neither the Plan nor any grant of
a Plan Share Award, Performance Share Award or Plan Shares hereunder nor any
action taken by the Trustee, the Committee or the Board in connection with the
Plan shall create any right on the part of any Employee or Non-Employee Director
to continue in such capacity.


10.05          Voting and Dividend Rights.  No Recipient shall have any voting
or dividend rights or other rights of a stockholder in respect of any Plan
Shares covered by a Plan Share Award or Performance Share Award, except as
expressly provided in Sections 7.02, 7.04 and 7.05 above, prior to the time said
Plan Shares are actually earned and distributed to him.


10.06          Governing Law.  To the extent not governed by federal law, the
Plan and Trust shall be governed by the laws of the Commonwealth of
Pennsylvania.


10.07          Effective Date.  This Plan as originally adopted was effective as
of the Effective Date, and Awards may be granted hereunder no earlier than the
date this Plan was approved by the stockholders of the Corporation and prior to
the termination of the Plan.  Notwithstanding the foregoing or anything to the
contrary in this Plan, the implementation of this Plan was subject to the
approval of the Corporation's stockholders which occurred at a meeting held on
November 8, 2002.  The amendment and restatement of this Plan shall be effective
as of the date set forth in Section 1.01 above.


10.08          Term of Plan.  This Plan shall remain in effect until the earlier
of (i) ten (10) years from the Effective Date, (ii) termination by the Board, or
(iii) the distribution to Recipients and Beneficiaries of all the assets of the
Trust.


10.09          Tax Status of Trust.  It is intended that the trust established
hereby be treated as a Grantor Trust of the Corporation under the provisions of
Section 671 et seq. of the Code, as the same may be amended from time to time.
12

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officers and duly attested, and the Trustees of the Trust
established pursuant hereto have duly and validly executed this Agreement, all
on this 28th day of October, 2008.
 

WILLOW FINANCIAL BANCORP, INC.            
TRUSTEES:
         
By:
/s/ Donna M. Coughey
 
/s/ Donna M. Coughey
 
Donna M. Coughey
Donna M. Coughey
 
President and Chief Executive Officer
            /s/ Ammon J. Baus    
Ammon J. Baus
         
/s/ Neelesh Kalani
   
Neelesh Kalani

13